DETAILED ACTION
This non-final rejection is responsive to the amendment filed 3 February 2021.  Claims 1, 2, 5-11, and 14-20 are pending.  Claims 1, 10, and 19 are independent claims.  Claims 1, 10, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues that the cited references do not teach: “wherein running the target activity is continued if the second interface has not been loaded yet when the interface displayed by the terminal is switched from the first interface to the main page of the terminal”.
Examiner agrees.  Accordingly, new references, Ma (US 2019/0347107 A1) and Jeong (US 2012/0309433 A1), have been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0354384 A1) hereinafter known as Huang in view of Ma (US 2019/0347107 A1) hereinafter known as Ma in view of Jeong (US 2012/0309433 A1) hereinafter known as Jeong.

independent claim 1, Huang teaches:
displaying a first interface;  (Huang: ¶[0038]-¶[0039]; Huang teaches running an application in the foreground.)
preloading a second interface of a target application program when the first interface is displayed, the first interface being different from the second interface of the target application program;  (Huang:  ¶[0038]-¶[0039]; Huang teaches preloading a target application while another application is running in the foreground.)
detecting a starting operation for the target application program; and  (Huang: ¶[0061]-¶[0062]; Huang teaches launching the target application program and migrating it to the display screen.)
displaying the second interface in response to detecting the starting operation for the target application program.  (Huang: ¶[0061]-¶[0062]; Huang teaches launching the target application program and migrating it to the display screen.)
wherein preloading the second interface of the target application program comprises: adding a target activity of the target application program to a designated location in a task stack, wherein the second interface is an interface of the target activity, wherein the task stack includes a plurality of activities, and wherein the first interface is an interface of an activity located at a top of the task stack; and running the target activity at the designated location in the task stack to preload the second interface, ...,  (Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  The Activities follow a “first in, last out; last in, first out” rule.  ¶[0055] further teaches preloading applications including Activities.)
wherein the designated location in the task stack is at a bottom of the task stack.  (Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  The Activities follow a “first in, last out; last in, first out” rule.)

Huang does not explicitly teach:
..., wherein running the target activity is continued if the second interface has not been loaded yet when the interface displayed by the terminal is switched from the first interface to the main page of the terminal.  

However, Ma teaches:
..., wherein running the target activity is continued if the second interface has not been loaded yet when the interface displayed by the terminal is switched from the first interface ... . (Ma: ¶[0070]-¶[0071]; Ma teaches that during the preloading of a target application, determining whether an operation of opening a preset code path corresponding to the current application is detected.  If so, it pauses the preloading the target application until it can be resumed again.  In other words, the preloading of the target application is interrupted by the current application accessing some function.  Moreover, ¶[0060] teaches that the preloading happens from a stack.)

Huang and Ma are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications as taught in Huang with retaining the target application on the stack when the preloading is interrupted as taught in Ma.  Huang already teaches preloading application.  However, Huang does not explicitly teach retaining the target application on the stack when the preloading is interrupted.  Ma provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang to include teachings of Ma because the combination would allow the preset functions to execute, as suggested by Ma: ¶[0070]-¶[0071].

However, Jeong teaches, with respect to limitation (e), switching the first interface to a main page of the terminal.  (Jeong: ¶[0032]; Jeong teaches displaying a home screen upon request.)
Jeong is is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. interrupting the current function to transition to the main page.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications and retaining the target application on the stack when the preloading is interrupted as taught in Huang in view of Ma with the interruption consisting of a transition to the main page as taught in Jeong.  Huang in view of Ma already teaches retaining the target application on the stack when the preloading is interrupted.  However, Huang in view of Ma does not explicitly teach the interruption consisting of a transition to the main page.  Jeong provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang and Ma to include teachings of Jeong because the combination would allow the user to quickly transition to the main page.






Regarding claim 2, Huang in view of Ma in view of Jeong further teaches:
The method according to claim 1 (as cited above), wherein the first interface is an interface of a first application program, and the second interface is an operation interface of the target application program.  (Huang: ¶[0038]-¶[0039]; Huang teaches different applications in the foreground and preloaded.)







Regarding claim 8, Huang in view of Ma in view of Jeong further teaches:
The method according to claim 1 (as cited above), wherein preloading the second interface of the target application program comprises: preloading the second interface after detecting a preloading operation.  (Huang: ¶[0049]-¶[0051]; Huang teaches preloading an interface when preloading and application.)







Regarding claim 9, Huang in view of Ma in view of Jeong further teaches:
The method according to claim 2 (as cited above), wherein preloading the second interface of the target application program comprises: adding a target activity of the target application program to a designated location in a task stack, wherein the second interface is an interface of the target activity, wherein the task stack includes a plurality of activities, and wherein the first interface is an interface of an activity located at a top of the task stack; and running the target activity at the designated location in the task stack to preload the second interface.  (Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  The Activities follow a “first in, last out; last in, first out” rule.  ¶[0055] further teaches preloading applications including Activities.)


	

Regarding claims 10, 11, and 17-20, these claims recite a terminal and a non-transitory computer-readable storage medium that perform the method of claims 1, 2, 8, and 9; therefore, the same rationale for rejection applies.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Yellin (WO 2019/082042 A1) hereinafter known as Yellin.

Regarding claim 5, Huang in view of Ma in view of Jeong further teaches the method according to claim 3 (as cited above).

Huang in view of Ma in view of Jeong does not explicitly teach:
further comprising: prohibiting an audio from playing when the target activity includes the audio in a process of running the target activity.

However, Yellin teaches:
further comprising: prohibiting an audio from playing when the target activity includes the audio in a process of running the target activity.  (Yellin: Fig. 2 and pg. 1, lines 17-28; Yelling teaches inhibiting audio content from being played when the application is running in the background.)

Huang and Yellin are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications as taught in Huang with further inhibiting audio of preloaded applications as taught in Yellin.  Huang already teaches preloading application.  However, Huang does not explicitly teach inhibiting audio of preloaded applications.  Yellin provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the Yellin: pg. 4, lines 3-6.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Ladd (US 2016/0170622 A1) hereinafter known as Ladd.

Regarding claim 6, Huang in view of Ma in view of Jeong further teaches the method according to claim 3 (as cited above).

Huang in view of Ma in view of Jeong does not explicitly teach:
wherein displaying the second interface comprises: moving the target activity to the top of the task stack; and running the target activity at the top of the task stack to display the second interface.

However, Ladd teaches:
wherein displaying the second interface comprises: moving the target activity to the top of the task stack; and running the target activity at the top of the task stack to display the second interface.  (Ladd: Fig. 2C and ¶[0104] and ¶[0106]; Ladd teaches moving an application to the top of the stack which is the in-focus application.)

Huang and Ladd are in the same field of endeavor as the present invention, as the references are directed to using stacks to manage applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Bilal (US 2014/0372356 A1) hereinafter known as Bilal.

Regarding claim 7, Huang in view of Ma in view of Jeong further teaches the method according to claim 1 (as cited above).

Huang in view of Ma in view of Jeong does not explicitly teach:
further comprising: determining the target application program based on a historic starting record of the application program.

However, Bilal teaches:
further comprising: determining the target application program based on a historic starting record of the application program.  (Bilal: ¶[0003]; Bilal teaches predicting which application to prelaunch based on past application usage.)
Huang and Bilal are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the Bilal: ¶[0003].


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142